Exhibit 10.2

WEST CORPORATION

NONQUALIFIED DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 29, 2011)

ARTICLE I.

INTRODUCTION

1.1 Name and Purpose. The Employer has established and maintains the West
Corporation Nonqualified Deferred Compensation Plan, for the benefit of the
Company’s Directors and a select group of management or highly compensated
employees of the Employer. The Plan is intended to be a deferred compensation
plan for a select group of management or highly compensated employees, as
described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Employer
intends that the Plan (and any grantor trust described in Section 6.1) shall be
treated as unfunded for tax purposes and for purposes of Title I of ERISA. The
Employer’s obligations hereunder, if any, to a Participant (or to a
Participant’s beneficiary) shall be unsecured and shall be a mere promise by the
Employer to make payments hereunder in the future. A Participant (or the
Participant’s beneficiary) shall be treated as a general, unsecured creditor of
the Employer. The Plan is not intended to qualify under section 401(a) of the
Code.

1.2 Effective Date. This Plan, as restated herein, is effective on the closing
date of the Conversion, as defined in Section 3.3(b).

ARTICLE II.

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility. Before the beginning of each Plan Year, the Compensation
Committee will designate the Directors and employees who are eligible to
participate in the Plan for such Plan Year; provided, however, that any employee
so designated shall be from a select group of management or highly compensated
employees, which means Executive Vice Presidents and above and other officers
whose Compensation was $100,000 or more in the year prior to the year in which
the Participant makes a Deferral Election pursuant to Section 3.1. An
individual’s eligibility to make a deferral to the Plan in any given Plan Year
does not guarantee that individual the right to make a deferral in any
subsequent Plan Year.

2.2 Participation and Cessation of Participation. An Eligible Individual for any
Plan Year may make a Deferral Election on a timely basis as described in
Section 3.1, and if the Eligible Individual makes such a Deferral Election he or
she shall be a Participant until he or she has received a distribution of his or
her entire Deferral Account. A Participant who, for any reason, Separates from
Service will cease to be eligible to defer compensation under this Plan and will
become entitled to distributions as described in Article VI.



--------------------------------------------------------------------------------

ARTICLE III.

ENROLLMENT AND DEFERRAL ELECTIONS

3.1 Participant Elections to Defer. Each Eligible Individual who intends to
participate in the Plan shall make a Deferral Election, in a form acceptable to
the Plan Administrator, with regard to that portion of his annual Compensation
(if any) that shall be deferred hereunder, in accordance with the following:

(a) Salary Deferral Elections. An Eligible Employee may elect to defer, in whole
percentage increments, up to 50% of his Salary (or such other percentage as
authorized by the Compensation Committee).

(b) Bonus Deferral. An Eligible Employee may elect to defer, either in whole
percentage increments or a flat-dollar amount, a portion of any periodic bonus
payable to him or her; provided, however, that such election may not exceed 100%
of any amount that would otherwise be paid as a periodic bonus.

(c) Director Fee Deferral. An Eligible Director may elect to defer, either in
whole percentage increments or a flat-dollar amount, a portion of the fees he
will be paid for serving as a Director; provided, however, that such election
may not exceed 100% of any amount that would otherwise be paid for such
services.

(d) Minimum and Maximum Deferral. Notwithstanding any other provision of the
Plan, an Eligible Individual who elects to defer a portion of his Compensation
must elect to defer a combination of Salary, periodic bonus, and Director fees
in an amount that is expected to be no less than $10,000, and in no event in
excess of $500,000, during any one Plan Year.

(e) Timing of Elections. No later than December 31 of each Plan Year, or such
earlier date as the Plan Administrator shall determine, each Eligible Individual
shall be permitted to make a Deferral Election with regard to a portion of his
or her annual Compensation attributable to services performed in the immediately
following Plan Year. A Deferral Election shall remain in effect only for the
Plan Year to which it relates. An Eligible Individual must make a separate
Deferral Election before each December 31 in order to make a deferral for the
following Plan Year. Once made, a Deferral Election is irrevocable, subject only
to the early distribution provisions of Section 6.1 and the one-time redeferral
provision of Section 6.2.

(f) Period of Deferral. Each Deferral Election made by an Eligible Individual
shall include an election of the date on which the amount of such deferral
(together with any investment gains thereon) will be distributed. Such date
shall be no earlier than the fifth year following the Plan Year to which the
Deferral Election relates, subject only to the early distribution provisions of
Section 6.1 and the one-time redeferral provision of Section 6.2.

3.2 Deferral Account. The Compensation Committee shall maintain a Deferral
Account in the name of each Participant for deferrals made in accordance with
Section 3.1. A Participant’s Deferral Account shall include a subaccount for
each deferral made under the Plan and any Employer contributions made to the
Participant under the Plan pursuant to a Deferral Election for a given Plan
Year. Each such subaccount shall reflect: (i) the amount deferred or

 

-2-



--------------------------------------------------------------------------------

contributed during that Plan Year, (ii) any amounts distributed during that Plan
Year, and (iii) the total Earnings on the Deferral Account described in
Section 3.3. Deferred amounts shall be credited to subaccounts as soon as
practicable following the date Compensation would otherwise have been paid to
the Participant but for his Deferral Election. The portion of a Participant’s
Deferral Account that is attributable to any Deferral Election (and any Earnings
thereon) shall be nonforfeitable at all times.

3.3 Investment of Deferral Account.

(a) In General. A Participant shall have the right to direct the investment of
amounts deferred to his or her Deferral Account by electing to have his or her
Deferral Account notionally invested, in percentages elected by the Participant,
in hypothetical investment options, the value of which shall track either Common
Stock or Measurement Funds.

An election by a Participant to invest or not to invest his or her Deferral
Account in Common Stock is an irrevocable election. Investment elections to any
Measurement Fund may be changed quarterly by the Participant (but only among
such Measurement Funds and under no circumstances from a Measurement Fund to
Common Stock) on such date and in such manner as determined by the Compensation
Committee in its sole discretion.

Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Common Stock and Measurement Fund(s) are to be used for
measurement purposes only, and the allocation of each Participant’s Deferral
Account to such Common Stock and Measurement Fund(s), the calculation of
additional amounts, and the crediting or debiting of such additional amounts to
such Participant’s Deferral Account shall not be considered or construed in any
manner as an actual investment of such Participant’s Deferral Account in Common
Stock or any such Measurement Fund(s).

(b) One-Time Reallocation of Deferral Accounts. The portion of the Participant’s
Deferral Account that is notionally invested in Equity Strips of the Company
shall be reallocated to be notionally invested in Common Stock, effective
immediately following the conversion of the shares of Class L Common Stock into
Common Stock as approved by the Board (the “Conversion”). For purposes of
implementing the reallocation, Equity Strips shall be converted into Common
Stock consistent with the Conversion in the manner approved by the Board.

3.4 Valuation of Common Stock. The value of the Common Stock, for purposes of
the Plan (including, but not limited to the distribution provisions of Article
VI), shall be determined by the Compensation Committee, based on factors that it
deems appropriate.

3.5 Adjustment of Participants’ Deferral Accounts.

(a) In General. A Participant’s Deferral Account shall be credited or debited
each Accounting Date (or, with respect to that portion of a Participant’s
Deferral Account attributable to periodic bonuses or Director fees, each time
such amount is deferred into the Plan) based on the then-applicable value of the
Common Stock and the performance of each Measurement Fund selected by the
Participant, as though (i) the Participant’s deferrals were invested in the
Common Stock and Measurement Fund(s) in the percentages applicable to such
payroll period as of the date that they are credited to the Participant’s
Deferral Account; and (ii) any distributions made

 

-3-



--------------------------------------------------------------------------------

to the Participant that decrease the Participant’s Deferral Account balance
ceased being invested in the Common Stock and Measurement Fund(s) in the
percentages applicable to such payroll period, as of a date no earlier than the
last business day of the payroll period preceding the date of distribution, at
the closing price on such date. The Participant’s Deferral Account will be
revalued on each Accounting Date, based on the price of the Common Stock in
effect on that date, as determined by the Compensation Committee pursuant to
Section 3.4, the value of the Measurement Funds on that date, and the
percentages in which the Participant is invested in Common Stock and each of the
Measurement Funds.

To the extent a Participant’s Account is deemed to be invested in Measurement
Funds and is not entirely distributed within three years from the date the
Participant Separates from Service for any reason, the Participant’s entire
vested Deferral Account shall thereafter be deemed to be invested in a money
market fund designated by the Compensation Committee until such Deferral Account
is fully distributed to the Participant.

(b) Procedure. As of each Accounting Date, the Compensation Committee shall:

(i) First, charge to the proper Deferral Accounts all payments or distributions
made since the last preceding Accounting Date;

(ii) Next, credit each Participant’s Deferral Account with amounts deferred on
behalf of the Participant since the last preceding Accounting Date;

(iii) Next, credit each Participant’s Deferral Account with any Employer
Matching Contributions (as defined in Section 4.1) made on behalf of the
Participant since the last preceding Accounting Date; and

(iv) Next, adjust each Participant’s Deferral Account for applicable Earnings
since the last preceding Accounting Date.

In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the Compensation Committee shall
adjust the portion of each Participant’s Deferral Accounts deemed to be invested
in Common Stock in order to preserve the benefits or potential benefits of such
Deferral Accounts. Any adjustments shall be made in a manner that the
Compensation Committee in its sole discretion determines to be equitable.

3.6 Additional Limitation on Deferral Elections. Notwithstanding anything in
this Section to the contrary, the Plan Administrator may reduce amounts credited
or to be credited to the Participant hereunder if, as a result of any election,
a Participant’s Compensation from the Employers would be insufficient to cover
taxes and withholding applicable to the Participant, but only to the extent
consistent with the requirements of Section 409A of the Code.

 

-4-



--------------------------------------------------------------------------------

ARTICLE IV.

EMPLOYER MATCHING CONTRIBUTIONS

4.1 Employer Matching Contributions. To the extent a Participant makes a
Deferral Election and makes an Investment Designation that such deferrals and
Earnings thereon initially be measured by Common Stock, the Employer will make
an Employer Matching Contribution. All Employer Matching Contributions shall be
designated to be invested in Common Stock and shall remain hypothetically
invested in Common Stock. No Employer Matching Contribution will be made with
respect to any amount deferred by the Participant for which Earnings are
measured based on an Investment Designation other than Common Stock.

4.2 Accounting for Employer Matching Contributions. Employer Matching
Contributions on behalf of a Participant will be recorded in a separate
subaccount maintained in the Participant’s Deferral Account as of the Crediting
Date of the underlying deferral. Such subaccount will be deemed to be invested
in Common Stock and will be adjusted from time to time in the same manner as
described in Article III.

4.3 Vesting of Employer Matching Contributions. As of October 24, 2006, each
Participant who was then actively employed by an Employer became fully vested in
the Employer Matching Contributions that were allocated to such Participant’s
Deferral Account as of such date. Effective for Employer Matching Contributions
allocated to Deferral Accounts after October 24, 2006 each Participant’s
nonforfeitable interest in such Employer Matching Contributions will equal 20%,
multiplied by the Participant’s Years of Service following the later to occur of
(A) January 1, 2007 and (B) the first day of the Plan Year in which the
Participant participates in the Plan. A Participant shall forfeit immediately
any non-vested portion of his or her Deferral Account if such Participant:
(i) voluntarily terminates employment with the Employer and does not immediately
thereafter serve as a Director; or (ii) ceases to be an Employee or Director due
to Cause. A Participant’s Deferral Account will become nonforfeitable
immediately if: (i) the Participant dies or becomes Disabled or is terminated by
the Employer without Cause; (ii) a Change in Control occurs; or (iii) the Plan
terminates.

ARTICLE V.

FUNDING

The Employer, in its sole and absolute discretion, may (or may not) acquire any
investment product or any other instrument or otherwise invest any amount to
provide the funds from which it can satisfy its obligation to make benefit
payments under this Plan. Any investment product or other item so acquired for
the convenience of the Employer shall be the sole and exclusive property of the
Employer (or a Trust established by the Employer) with the Employer (or the
Trust) named as sole owner and sole beneficiary thereof. To the extent that a
Participant or his or her Beneficiary acquires a right to receive payments from
the Employer under the provisions hereof, such right shall be no greater than
the right of any unsecured general creditor of the Employer.

 

-5-



--------------------------------------------------------------------------------

ARTICLE VI.

TIMING AND FORM OF BENEFIT PAYMENTS

6.1 Timing of Distribution. The vested portion of a Participant’s Deferral
Account shall be distributed on the earlier to occur of:

(a) The deferred distribution date indicated on the Participant’s Deferral
Election and in accordance with subsection 3.1(f); and

(b) The date that the Participant Separates from Service;

provided, however, that such distribution shall occur within 90 days following
such date.

Notwithstanding the foregoing or any provision of this Plan to the contrary, in
the case of a Participant who is a “specified employee” within the meaning of
Section 409A of the Code, payment of such Participant’s Deferral Account due to
Separation from Service shall not be made before the date which is six
(6) months after the date of Separation from Service or, if earlier, the date of
death of such Participant. Any distribution delayed pursuant to the immediately
preceding sentence shall be paid to the Participant as soon as practicable, and
in no event more than sixty (60) days after, the date which is six (6) months
after the date of Separation from Service or, if earlier, the date of death of
the Participant.

6.2 One-time Redeferral Election. A Participant may modify a prior election
regarding the time of distribution under subsection 6.1(a), provided that any
such election (i) shall not be effective until twelve (12) months after the date
on which the new election is made; (ii) must be made at least twelve (12) months
in advance of the first scheduled payment date; and (iii) must provide for a new
payment date that is at least five (5) years after the first scheduled payment
date. If a Participant timely makes a new election pursuant to the foregoing,
the vested portion of his Deferral Account shall be paid on the earlier to occur
of:

(a) The new deferred distribution date designated by the Participant; and

(b) The date that the Participant Separates from Service;

provided, however, that such distribution shall occur within 90 days following
such date.

Notwithstanding the foregoing or any provision of this Plan to the contrary, in
the case of a Participant who is a “specified employee” within the meaning of
Section 409A of the Code, payment of such Participant’s Deferral Account due to
Separation from Service shall not be made before the date which is six
(6) months after the date of Separation from Service or, if earlier, the date of
death of such Participant. Any distribution delayed pursuant to the immediately
preceding sentence shall be paid to the Participant as soon as practicable, and
in no event more than sixty (60) days after, the date which is six (6) months
after the date of Separation from Service or, if earlier, the date of death of
the Participant.

6.3 Form of Distribution. Distributions from the Plan may be made in either a
single, lump sum distribution or five annual installments (approximately 20%
each year), as elected irrevocably by the Participant on his or her
Participation Agreement for such Plan Year. Distributions from the Participant’s
Deferral Account that are notionally invested in a Measurement Fund will be
distributed in cash. Distributions from the Participant’s Deferral Account that
are notionally invested in Common Stock shall be distributed solely in Common
Stock; provided that the Plan Administrator, in its sole discretion, may cause
all or any portion of the Participant’s Deferral Account that is notionally
invested in Common Stock to be distributed in cash, based on the value of the
Common Stock at the time each distribution is paid.

 

-6-



--------------------------------------------------------------------------------

6.4 Beneficiaries. A Participant may designate his or her primary Beneficiary or
Beneficiaries to receive the amounts as provided herein after his or her death
in accordance with the Beneficiary Designation provisions of the Participation
Agreement. A Participant also may designate his or her contingent Beneficiary or
Beneficiaries to receive amounts as provided herein if all primary Beneficiaries
predecease the Participant or have ceased to exist on the date of the
Participant’s death. In the absence of such a designation, the Employer shall
pay any such amount to the Participant’s estate.

6.5 Taxes. All distributions hereunder shall be subject to applicable
withholding of federal, state and local income, employment and other taxes as
determined by the Administrator, and the Employer shall have the right to
require, prior to making any such distribution, payment by the Participant of
the amounts required to be withheld or paid in connection with such
distribution. The Participant may satisfy any such withholding obligation by
either (or a combination) of the following means: (a) making a cash payment to
the Employer, and/or (b) authorizing the Company to withhold cash from any cash
distribution to the Participant under the Plan or, to the extent such cash
distribution is insufficient to satisfy such withholding obligation, to withhold
Common Stock which would otherwise be delivered to Participant having an
aggregate fair market value (as determined by the Administrator by whatever
means or method as the Administrator, in the good faith exercise of its
discretion, shall at such time deem appropriate), determined as of the date the
obligation to withhold or pay taxes arises in connection with the applicable
distribution, equal to the amount necessary to satisfy any such obligation. If
benefits credited to a Participant under the Plan are subject to withholding
taxes prior to the date on which such benefits are distributed, the Employer
shall either withhold such taxes from other compensation payable to the
Participant or reduce the Participant’s Plan benefit by the amount of such
withholding taxes.

ARTICLE VII.

ADMINISTRATION

7.1 Plan Administrator. The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company.

7.2 Plan Administrator’s Rights, Duties and Powers. The Plan Administrator shall
have all the powers necessary and appropriate to discharge its duties under the
Plan, which powers shall be exercised in the sole and absolute discretion of the
Plan Administrator, including, but not limited to, the following:

(a) To construe and interpret the provisions of the Plan and to make factual
determinations thereunder, including the power to determine the rights or
eligibility under the Plan and amounts of benefits (if any) under the Plan, and
to remedy ambiguities, inconsistencies or omissions, and such determinations by
the Plan Administrator shall be binding on all parties.

 

-7-



--------------------------------------------------------------------------------

(b) To adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and trust agreement, if any.

(c) To direct the payment of distributions in accordance with the provisions of
the Plan.

(d) To employ agents, attorneys, accountants, actuaries or other persons (who
also may be employed by the Employers) and to delegate to them such powers,
rights and duties as the Plan Administrator may consider necessary or advisable
to carry out administration of the Plan.

(e) To appoint an investment manager to manage (with power to acquire and
dispose of) the assets of the Employer that may be used to satisfy benefit
obligations under the Plan, and to delegate to any such investment manager all
of the powers, authorities and discretions granted to the Plan Administrator
hereunder or under a Trust (if any).

7.3 Interested Plan Administrator Member. If a member of the Plan Administrator
is also a Participant in the Plan, the Plan Administrator member may not decide
or determine any matter or question concerning distributions of any kind to be
made to him or her or the nature or mode of settlement of his or her, unless
such decision or determination could be made by the Plan Administrator member
under the Plan if the Plan Administrator member were not serving within the Plan
Administrator.

7.4 Expenses. All costs, charges and expenses reasonably incurred by the Plan
Administrator will be paid by the Employer. No compensation will be paid to a
member of the Plan Administrator as such.

7.5 Claims. The Employer shall afford a reasonable opportunity to the claimant
whose claim for benefits has been denied for a review of the decision denying
such claim. Ultimately, the interpretation and construction of this Plan by the
Plan Administrator, and any action taken hereunder, shall be binding and
conclusive upon all parties in interest, provided, however, that nothing herein
shall prevent any Participant or Beneficiary from enforcing his or her rights as
a general unsecured creditor hereunder.

7.6 Reports. The Plan Administrator shall provide the Participant with a
statement reflecting the amount of the Participant’s Deferral Account at least
quarterly.

7.7 No Liability. No employee, agent, officer, trustee, member, volunteer or
director of the Employer shall, in any event, be liable to any person for any
action taken or omitted to be taken in connection with the interpretation,
construction or administration of this Plan, so long as such action or omission
to act be made in good faith.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VIII.

AMENDMENT AND TERMINATION

This Plan may not be amended, altered or modified, except by a written
instrument signed by the Employer and the Participants affected thereby or their
respective successors; provided that the Employer may amend, alter, modify or
terminate this Plan on a prospective basis at any time, provided (i) that no
such amendment, alteration, modification or termination shall adversely affect a
Participant’s entitlement to benefits attributable to amounts credited to his or
her Deferral Account in any Plan Year immediately prior to the Plan Year of the
amendment, alteration, modification or termination of this Plan, (ii) that the
Plan shall only be terminated to the extent, and in the manner, permitted by
Section 409A of the Code, and (iii) that until all amounts are distributed, the
Employer must continue to offer Investment Designations that are at least
reasonably comparable to the options available prior to such amendment,
alteration, modification or termination.

ARTICLE IX.

MISCELLANEOUS

9.1 Non-Assignability of Benefits. Neither any Participant nor any Beneficiary
under this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the amounts payable
hereunder. Such amounts shall not be subject to seizure by any creditor of a
Participant or any Beneficiary hereunder, by a proceeding at law or in equity,
nor transferable by operation of law in the event of the bankruptcy or
insolvency of any Participant or any Beneficiary hereunder. Any such attempted
assignment or transfer shall be void and shall terminate the Participant’s
participation in this Plan, and the Employer then may pay the benefits hereunder
as if the Participant had terminated employment.

9.2 Impact on Other Benefits. Except as otherwise required by the Code or any
other applicable law, this Plan and the benefits provided herein are in addition
to all other benefits which may be provided by the Employer to the Participants
from time to time, and shall not reduce, replace or otherwise cause any
reduction, in any manner, with regard to any of such other benefits.

9.3 Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by the Employer or any Participant or
Beneficiary shall be in writing, and shall be signed by the person or entity
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
principal office of the Employer, or if to a Participant or Beneficiary to such
individual or entity’s last known address as shown on the records of the
Employer. The date of such mailing shall be deemed the date of notice, consent
or demand.

9.4 Tax Matters. If benefits credited or payable to a Participant under the Plan
become taxable prior to the date on which such benefits are actually paid, the
Employer will remit any required withholding or employment taxes. If at any time
this Plan is found to fail to meet the requirements of Section 409A of the Code
and the regulations thereunder, the Employer

 

-9-



--------------------------------------------------------------------------------

may distribute the amount required to be included in the Participant’s income as
a result of such failure. Any amount distributed under this Section 9.4 will be
charged against amounts owed to the Participant and offset against future
payments. For the avoidance of doubt, the Participant will have no discretion,
and will have no direct or indirect election, as to whether a payment will be
accelerated under this Section 9.4.

9.5 Governing Law; Validity. This Plan shall be governed by and construed in
accordance with the internal laws of the State of Nebraska. This Plan shall be
interpreted and construed in a manner that avoids the imposition of taxes and
other penalties under Section 409A of the Code. Notwithstanding the foregoing,
under no circumstances shall the Employer be responsible for any taxes,
penalties, interest or other losses or expenses incurred by the Participant due
to any failure to comply with Section 409A of the Code.

IN WITNESS WHEREOF, the Employer has executed and adopted this Plan as of the
Effective Date.

 

WEST CORPORATION By:   /s/ Paul M. Mendlik Its:   Chief Financial Officer

 

-10-



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

Except as otherwise provided herein, the terms provided in this Appendix I shall
have the following definitions wherever used in this Plan with initial capital
letters.

Accounting Date means the last day of each payroll period, or any other
accounting date as determined by the Plan Administrator in its sole discretion.

Beneficiary means any person, entity, or any combination thereof the Participant
names in the Participation Agreement as beneficiary to receive benefits under
this Plan in the event of the Participant’s death, or in the absence of any such
designation, the Participant’s estate. A Participant may amend his Participation
Agreement to name a new Beneficiary at any time.

Cause means that the Participant has engaged in an act of willful misconduct,
gross negligence, fraud or moral turpitude, as determined by the Employer.

Change in Control means during any period of two consecutive years or less:
(i) individuals who at the beginning of such period constitute the entire Board
of Directors of the Company shall cease for any reason to constitute a majority
thereof unless the election of, or nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; (ii) the shareholders of the Company approve any merger or consolidation
as a result of which the common stock of the Company shall be changed, converted
or exchanged (other than a merger with a wholly-owned subsidiary of the Company)
or liquidation of the Company or any sale or disposition of 50% or more of the
assets or earning power of the Company; or (iii) the shareholders of the Company
approve any merger or consolidation to which the Company is a party as a result
of which the persons who were shareholders of the Company immediately prior to
the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation.

Code means the Internal Revenue Code of 1986, as amended.

Common Stock means the common stock, par value $.001 per share, of the Company
and all rights appurtenant thereto.

Company means West Corporation, a Delaware corporation, and any successor
corporation to the maximum extent permitted under Section 409A of the Code.

Compensation means the total cash compensation earned and payable to a
Participant for services rendered to the Company as an employee (as reported on
Form W-2) or as a Director (as reported on Form 1099).

 

A-1



--------------------------------------------------------------------------------

Compensation Committee means the Compensation Committee of the Company’s Board
of Directors.

Crediting Date means the date a deferred amount is credited to the Participant’s
Deferral Account.

Deferral Account means the account established as provided in Article III of the
Plan to hold amounts attributable to the Participant as provided in Article IV
of the Plan.

Deferral Election means the provisions of the Participation Agreement providing
for the Participant to elect to defer a portion of his or her Compensation, as
amended from time to time.

Director means a member of the Company’s Board of Directors.

Disability means that a Participant has been considered “disabled” under the
Employer’s long-term disability plan maintained for employees generally;
provided, however, that if there is no such plan at the time or if the
Participant does not participate in such plan, the Participant shall be
considered “disabled” if he or she is entitled to collect disability benefits
from the Social Security Administration.

Earnings means the amount credited to each Participant’s Deferral Account as
provided in Article III of the Plan.

Eligible Director means a Director eligible to participate in the Plan, as
provided under Section 2.1.

Eligible Employee means an Employee eligible to participate in the Plan, as
provided under Section 2.1.

Eligible Individual means any Eligible Director or Eligible Employee.

Employee means an employee of the Employer selected by the Employer to
participate in this Plan, and who elects to participate in this Plan by
executing and delivering to the Employer a Participation Agreement; provided,
however, that all employees selected by the Employer shall be members of a
select group of management or highly compensated employees as described in
Sections 202, 301 and 401 of ERISA.

Employer means West Corporation and any entity within the same controlled group
of corporations within the meaning of Sections 414(b) and (c) of the Code,
provided that such entity, together with the Corporation, be treated as a single
employer for purposes of Treas. Reg. §1.409A-1(h)(3).

Employer Matching Contribution means a contribution made by the Employer equal
to a percentage of the amount deferred by a Participant, as designated by the
Employer from time to time.

 

A-2



--------------------------------------------------------------------------------

Equity Strip means the former equity interest in the Company representing an
undivided interest in 8 shares of Class A common stock of the Company and 1
share of Class L common stock of the Company.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Investment Designation means the provisions of the Participation Agreement
providing for the Participant’s direction of the investment of his or her
Deferral Account as described in Article III of this Plan, as amended or
replaced from time to time.

Measurement Fund means any investment fund available under the West Corporation
Employee 401(k) Retirement Plan, or a successor plan.

Participant means an Employee or a Director who has executed a Participation
Agreement and who otherwise meets the requirements of Section 2.2.

Participation Agreement means the agreement executed by Participant that
includes provisions for the Participant’s Deferral Election, Beneficiary
Designation, and Investment Designation.

Plan means the West Corporation Nonqualified Deferred Compensation Plan as from
time to time amended and in effect.

Plan Administrator means the Compensation Committee of the Board of Directors of
the Company.

Plan Year means the 12-month period beginning on each January 1.

Salary means the Employee’s base salary, as determined by the Employer.

Separation from Service and correlative terms mean a “separation from service”
(as that term is defined at Treas. Regs. § 1.409A-1(h)) from the Employer or, in
the case of a Director, from the Company’s Board of Directors.

Trust means any trust that may be established in connection with the Plan to
set-aside assets of the Plan and provide security to Participants; provided,
however, that unless otherwise agreed to by the Participant and Employer, the
assets held in such trust would remain the property of the employer and subject
to creditors of the corporation.

Year of Service means a Plan Year in which the Employee worked for the Employer
or for any other entity which merged with the Employer or was otherwise acquired
by the Employer if the Employee was employed on a full-time basis by such other
entity at the time of such merger or other acquisition.

 

A-3